         Case 3:18-cv-00938-YY        Document 74       Filed 04/01/21    Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


RAJASHAKHER P. REDDY,                               Case No. 3:18-cv-938-YY

                Plaintiff,                          ORDER

        v.

MANJU MORRISEY,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on November 30, 2021. Judge You previously had issued Findings and

Recommendation on April 14, 2020, recommending that this Court deny Defendant’s motion for

summary judgment. Defendant filed objections and Plaintiff filed a response along with new

evidence. Judge You withdrew her April Findings and Recommendation to consider the new

evidence and argument. Defendant then filed a Motion to Strike and Motion for Sanctions. Upon

reconsideration, Judge You’s current Findings and Recommendation remains the same: that this

Court deny Defendant’s Motion for Summary Judgment. Judge You concluded that Plaintiff

should not be barred by the doctrines of judicial estoppel and unclean hands. Judge You also

recommends that the Court deny Defendant’s Motion to Strike and Motion for Sanctions.



PAGE 1 –ORDER
           Case 3:18-cv-00938-YY       Document 74        Filed 04/01/21     Page 2 of 4




Defendant timely filed an objection (ECF 72), to which Plaintiff responded. ECF 73. Defendant

objects to the portion of Judge You’s recommendation finding that Plaintiff’s current position is

not barred by the doctrines of judicial estoppel or unclean hands. Defendant further objects to

Judge You’s denial of Defendant’s Motion for Sanctions. Defendant does not object to Judge

You’s denial of the Motion to Strike. Plaintiff responds and adds a purported objection to Judge

You’s analysis of the elements of judicial estoppel.1

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       On the question of whether the Court should grant summary judgment on the basis of

judicial estoppel and unclean hands, Judge You found that determining whether the position

Plaintiff took in a separate, prior proceeding was the result of inadvertence or mistake required a

credibility determination that is reserved for the jury and should not be made on summary

judgment. The Court has reviewed Judge You’s findings and recommendation de novo and

adopts her analysis relating to judicial estoppel and unclean hands. Regarding Defendant’s


       1
          Plaintiff did not file an objection to the Findings & Recommendation. Instead, he
purports to raise an objection in his response to Defendant’s objection. Plaintiff’s objections,
therefore, are untimely and are not properly before the Court. See United States v. One Parcel of
Real Prop., with Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th
St., Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996) (“[A] party's objections to the
magistrate judge's report and recommendation must be both timely and specific to preserve an
issue for de novo review by the district court or for appellate review.”); Advisory Committee
Notes to Fed. R. Civ. P. 72 (“When no timely objection is filed, the Court need only satisfy itself
that there is no clear error on the face of the record in order to accept the recommendation.”
(citing Campbell v. United States Dist. Ct., 501 F.2d 196, 206 (9th Cir. 1974)). Thus, the Court
does not consider the objection raised by Plaintiff.



PAGE 2 –ORDER
         Case 3:18-cv-00938-YY          Document 74       Filed 04/01/21     Page 3 of 4




motion for sanctions to which Defendant has objected, the Court has reviewed the issue de novo.

The Court adopts this portion of the Findings and Recommendation.

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.” For those portions of the

Findings and Recommendation to which neither party objected, the Court follows the

recommendation of the Advisory Committee and reviews Judge You’s Findings and

Recommendation for clear error on the face of the record. No such error is apparent.

Accordingly, the Court adopts those portions of the Findings and Recommendation.

       Finally, the Court recognizes with greater clarity that credibility may play an important,

even a key, role at trial. Accordingly, Defendant has leave to request from Plaintiff an unredacted

copy of the presentence report, under an appropriate protective order. If Plaintiff continues to

resist, Defendant has leave to seek reconsideration from the Court regarding whether an

unredacted presentence report must be provided (under an appropriate protective order). At that

time, both sides will be given a further opportunity to be heard.




PAGE 3 –ORDER
         Case 3:18-cv-00938-YY          Document 74    Filed 04/01/21     Page 4 of 4




       The Court ADOPTS Judge You’s Findings and Recommendation (ECF 70). The Court

DENIES Defendant’s Motion for Summary Judgment (ECF 44). The Court also DENIES

Defendant’s Motion to Strike and Motion for Sanctions (ECF 63). The Court, however, gives

Defendant leave to see an unredacted copy of the presentence report, under an appropriate

protective order, as discussed in this Order.

       IT IS SO ORDERED.

       DATED this 1st day of April, 2021.

                                                   /s/ Michael H. Simon
                                                   Michael H. Simon
                                                   United States District Judge




PAGE 4 –ORDER
